Exhibit 10.2

 

 

December 20, 2005

 

 

BEIJING XINYUAN TIANYU TECHNOLOGIES CO., LTD.

 

BEIJING ZHANHENG JIYUAN SOFTWARE TECHNOLOTIES CO., LTD.

 

BEIJING SIHITECH CO., LTD.

 

AHEAD BILLION VENTURE LIMITED

 

INDIVIDUAL SHAREHOLDERS

 

--------------------------------------------------------------------------------

 

AGREEMENT

 

for the sale and purchase of the equity interest of

 

BEIJING SIHITECH CO., LTD.

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT for sale and purchase of equity interest of Beijing Sihitech Co.,
Ltd. is made on December 20, 2005

 

Among

 

(1)                                  BEIJING XINYUAN TIANYU TECHNOLOGIES CO.,
LTD. [ILLEGIBLE], with limited liability established and existing pursuant to
the laws of the PRC whose registered office is at Room 312, Shunpinda Bus
Terminal, 8 Chuangxin Road, Beijing Changping Technology Park, Beijing, PRC
(Shareholder #1);

 

(2)                                  BEIJING ZHANHENG JIYUAN SOFTWARE
TECHNOLOTIES CO., LTD. [ILLEGIBLE], with limited liability established and
existing pursuant to the laws of the PRC whose registered office is at Room 305,
Shunpinda Bus Terminal, 8 Chuangxin Road, Beijing Changping Technology Park,
Beijing, PRC (Shareholder #2);

 

(3)                                  BEIJING SIHITECH CO., LTD. [ILLEGIBLE], a
company with limited liability established and existing pursuant to the laws of
the PRC whose registered office is at 3rd Floor, Tower B, Beijing Financial
Trust Building, 5 Anding Road, Chaoyang District, Beijing, 100029, PRC (the
Company or Sihitech);

 

(4)                                  AHEAD BILLION VENTURE LIMITED, a company
incorporated under the laws of the British Virgin Islands whose registered
office is at TrustNet Chambers, P.O. Box 3444, Road Town, Tortola, British
Virgin Islands (the Purchaser); and

 

(5)                                  INDIVIDUAL SHAREHOLDERS listed in Appendix
A.

 

Whereas

 

(A)                              Sihitech provides application developments and
information technology services to customers in the banking and financial
services industry (the Sihitech Business) in the People’s Republic of China (the
PRC).  Detailed information in respect of Sihitech is set out in Schedule 1.

 

(B)                                Individual Shareholders are currently the
registered owners of such equity interest in Sihitech as set forth opposing
their names respectively on Appendix A (collectively, the Shares).

 

(C)                                Shareholder #1 and Shareholder #2 have
entered into an equity transfer agreement with the Individual Shareholders (the
Equity Transfer Agreement), a copy of which is attached hereto as Appendix B, on
the date hereof pursuant to which, prior to Closing, Individual Shareholders
will irrevocably transfer the Shares to Shareholder #1 and Shareholder #2 (the
Vendors), and the Vendors will become the registered owners of the

 

1

--------------------------------------------------------------------------------


 

entire equity interest in Sihitech.

 

(D)                            subject to the terms and conditions of this
Agreement, the Purchaser, at the Closing, shall acquire by payment of the
Purchase Price, the Shares from the Vendors (the Transfer).

 

(E)                                 On the even date hereof, shareholder(s) of
e-Channels entered into an agreement for sale and purchase of equity interest of
e-Channels with e-Channels BVI in a form that is substantially the same as this
Agreement for the transfer of 100% equity interest in e-Channels to e-Channels
BVI.

 

(F)                                 Upon completion of the Transfer as
contemplated by this Agreement, the Purchaser will be the registered owner of
one hundred per cent (100%) of the Shares and Sihitech will be converted into a
company wholly owned by the Purchaser, and Sihitech shall remain the sole owner,
user, occupier and conductor of the Sihitech Business.

 

It is Agreed as follows:

 

ARTICLE I

Interpretation

 

1.1                                 In this Agreement, unless this Agreement or
the Schedules hereto otherwise stipulate, the following expressions shall have
the following meanings:

 

Accountants means KPMG Huazhen.

 

Action means any claim, action, suit, litigation, arbitration, inquiry,
proceeding or investigation by or pending before any Governmental Authority.

 

Approval Authority means the Ministry of Commerce of China [ILLEGIBLE], and its
local branches in Beijing (as the case may be), as well as the State
Administration of Foreign Exchange.

 

Business Day means any day, other than a Saturday, Sunday or a day on which
banking institutions in Beijing or New York City are authorized or obligated by
law, regulation or executive order to close.

 

Claim means any claim, demand, suit, proceeding or action.

 

Contracts mean any contract, agreement, arrangement, plan, lease, license or
similar instrument.

 

Copyrights shall mean all copyrights, including rights in and to works of
authorship and all other rights corresponding thereto throughout the world,
whether published or unpublished, including rights to prepare, reproduce,
perform, display and distribute copyrighted works and copies, compilations and
derivative works thereof.

 

2

--------------------------------------------------------------------------------


 

Damages means the dollar amount of any loss, damage, expense or liability,
including, without limitation, reasonable attorneys’ fees and disbursements
incurred by an Indemnified Party in any action or proceeding between the
Indemnified Party and the Indemnifying Party or between the Indemnified Party
and a third party, which is determined (as provided in Article X) to have been
sustained, suffered or incurred by a Party or the Company and to have arisen
from or in connection with an event or state of facts which is subject to
indemnification under this Agreement; the amount of Damages shall be the amount
finally determined by a court of competent jurisdiction or appropriate
governmental administrative agency (after the exhaustion of all appeals) or the
amount agreed to upon settlement in accordance with the terms of this Agreement,
if a Third Party Claim, or by the Parties, if a Direct Claim.

 

Direct Claim means any claim other than a Third Party Claim.

 

E-Channels means Beijing E-Channels Century Technology Co., Ltd.

 

E-Channels BVI means Port Wing Development Company Limited..

 

E-Channels SPA means an agreement for sale and purchase of equity interest of
e-Channels between shareholder(s) of e-Channels and e-Channels BVI for the
transfer of 100% equity interest in e-Channels to e-Channels BVI of the even
date hereof.

 

Encumbrance means any mortgage, pledge, lien and/or security interest, as
provided for, recognized and/or enforceable under the laws of the PRC.

 

Governmental Authority means any PRC or non-PRC national, supranational, state,
provincial, local or similar government, governmental, regulatory or
administrative authority, agency or commission or any court, tribunal or
judicial or arbitral body.

 

Intellectual Property means any intellectual property rights, including, without
limitations, Patents, Copyrights, service marks, moral rights, Trade Secrets,
Trademarks, designs and Technology, together with (a) all registrations and
applications for registration therefore and (b) all rights to any of the
foregoing (including (i) all rights received under any license or other
arrangement with respect to the foregoing, (ii) all rights or causes of action
for infringement or misappropriation (past, present or future) of any of the
foregoing, (iii) all rights to apply for or register any of the foregoing, (iv)
domain names and URLs of or relating to the Sihitech and variations of the
domain names and URLs, (vi) Contracts which related to any of the foregoing,
including invention assignment, intellectual property assignment,
confidentiality, and non-competition agreements, and (vii) goodwill of any of
the foregoing).

 

Laws means all statutes, rules, regulations, ordinances, orders, writs,
injunctions, judgments, decrees, awards and restrictions, including, without
limitation, applicable statutes, rules, regulations, orders and restrictions
relating to zoning, land use, safety, health, environment, hazardous substances,
pollution controls, employment and employment practices and access by the
handicapped.

 

3

--------------------------------------------------------------------------------


 

Material Adverse Effect means any change, circumstance, condition, development,
effect, event, occurrence or state of facts that, individually or in the
aggregate, has been, or would reasonably be expected to be, materially adverse
to the business, condition (financial or otherwise), operations or results of
operations of Sihitech, other than any change, circumstance, condition,
development, effect, event, occurrence or state of facts relating to (i)
economic, industry, or securities market conditions in the PRC or (ii) any
change in legal, regulatory or political conditions affecting the information
technology industry generally in the PRC, including any acts of war or terrorist
activities.

 

Party means the Purchaser, on the one hand, and Sihitech, each Vendor or each of
the Individual Shareholders, on the other hand (collectively, the Parties)

 

Patents means all United States and foreign patents and utility models and
applications therefore and all reissues, divisions, re-examinations, renewals,
extensions, provisionals, continuations and continuations-in-part thereof, and
equivalent or similar rights anywhere in the world in inventions and
discoveries.

 

Permits means all governmental registrations, licenses, permits, authorizations
and approvals.

 

Person means an individual, partnership, corporation, joint venture,
unincorporated organization, cooperative or a governmental entity or agency
thereof.

 

PRC means the People’s Republic of China, which, for the purposes of this
Agreement only, shall not include Chinese territories of Hong Kong, Macau and
Taiwan.

 

PRC GAAP means PRC Accounting Standards for Business Enterprises in effect from
time to time applied consistently throughout the periods involved.

 

Purchase Price is defined in Section 2.2.

 

Representatives of either Party means such Party’s employees, accountants,
auditors, actuaries, counsel, financial advisors, bankers, investment bankers
and consultants.

 

Renminbi or RMB means the legal currency of the PRC.

 

SAIC means the State or Beijing Administration of Industry and Commerce, as the
case may be.

 

Sihitech Business shall have the meaning ascribed to it in the recitals to this
Agreement.

 

Software means all software, in object, human-readable or source code, whether
previously completed or now under development, including programs, applications,
databases, data files, coding and other software, components or elements
thereof, programmer annotations, and all versions, upgrades, updates,
enhancements and error corrections of all of the foregoing.

 

4

--------------------------------------------------------------------------------


 

Tax or Taxes means all income, gross receipts, sales, stock transfer, excise,
bulk transfer, use, employment, social security, franchise, profits, property or
other taxes, tariffs, imposts, fees, stamp taxes and duties, assessments, levies
or other charges of any kind whatsoever (whether payable directly or by
withholding), together with any interest and any penalties, additions to tax or
additional amounts imposed by any government or taxing authority with respect
thereto.

 

Technology means any know-how, confidential or proprietary information, name,
data, discovery, formulae, idea, method, process, procedure, other invention,
record of invention, model, research, Software, technique, technology, test
information, market survey, website, or information or material of a like
nature, whether patentable or unpatentable and whether or not reduced to
practice.

 

Third Party Claim means a Claim by a person, firm, corporation or government
entity other than a party hereto or any affiliate of such party.

 

Trademarks means any and all United States and foreign trademarks, service
marks, logos, trade names, corporate names, trade dress, Internet domain names
and addresses, and all goodwill associated therewith throughout the world.

 

U.S. Dollars and US$ mean the legal currency of the United States of America.

 

U.S. GAAP means generally accepted accounting principles, consistently applied
in the United States.

 

Vendors shall have the meaning ascribed to it in the recitals to this Agreement.

 

1.2                                 The Appendices, Schedules and Recitals
comprise appendices, schedules and recitals to this Agreement and form part of
this Agreement.

 

1.3                                 The expressions Vendors, Sihitech and the
Purchaser and references to any other person in this Agreement shall, where the
context permits, include their respective successors, transferees and permitted
assigns and any persons deriving title under them.

 

1.4                                 References to person mean any natural
person, corporation, firm, joint venture, partnership, association, enterprise,
trust or other entity or organization or any governmental agency.

 

ARTICLE II

SHARE PURCHASE

 

2.1                                 Purchase and Sale.  Upon the terms and
subject to the conditions hereof, at the Closing, the Vendors shall sell,
transfer, assign and convey to the Purchaser, and the Purchaser shall purchase
from the Vendors, all of the right, title and interest of the Vendors in and to
the Shares.  The Shares represent all of the equity interest in Sihitech

 

5

--------------------------------------------------------------------------------


 

and shall be sold and transferred to the Purchaser free from any Encumbrance.

 

2.2                                 Purchase Price.

 

(a)          Subject to adjustment and the Holdback Amount as hereinafter set
forth, the purchase price (Purchase Price) to be paid by the Purchaser to the
Vendors or its designees for the Shares shall be the following:

 

(i)             cash in the amount of Two Million Seven Hundred Thirty One
Thousand Eight Hundred and Eighty Four U.S. Dollars (US$2,731,884), or

 

(ii)          cash in the amount equal to the total current assets minus the
total current liabilities of Sihitech at Closing, whichever amount is lower;

 

(b)         Payments.

 

(i)    Initial Payment.  Within sixty (60) days after the Closing, the sum of
the Purchase Price, less the Holdback Amount (the Initial Payment), will be paid
by wire transfer of immediately available U.S. Dollars to the Vendors to the
accounts of the Vendors as specified on Schedule 2.2 (b).

 

(ii)   Holdback.  The sum of US$150,000 (Holdback Amount) to be withheld from
the Initial Payment, representing a portion of the Purchase Price, shall be
retained by the Purchaser for a period of 12 months starting from Closing. The
Holdback Amount will be security for the indemnification obligations of the
Vendors set forth in Article X. Subject to this Section and Article X, on the
first anniversary of the Closing, or the first business day thereafter, the
Purchaser shall deliver the Holdback Amount pro rata to the Vendors in the same
proportions as the Initial Payment was allocated among them.  The Purchaser may
withhold from the Holdback Amount the equivalent of any amount then in dispute
related to the Vendors’ indemnification obligations arising pursuant to Article
X or for which the Purchaser has notified the Vendors of an indemnification
Claim.  Any withheld Holdback Amount, to the extent not applied in satisfaction
of an indemnification claim, will be paid by the Purchaser promptly on
resolution of the dispute or claim.  Nothing in this section shall be construed
as limiting the liability of the Vendors for indemnification claims or any other
claim by the Purchaser or any other rightful claimant, and the Holdback Amount
shall not be considered liquidated damages or any breach of this Agreement or
any other matter related hereto.

 

(c)          Allocation of Purchase Price.  All payments of the Purchase Price
shall be made in proportion as requested by the Vendors as set forth on Schedule
2.2(c).

 

6

--------------------------------------------------------------------------------


 

ARTICLE III

THE CLOSING

 

3.1                                 The Closing. Subject to the terms and
conditions of this Agreement, the consummation of the Transfer and the
transactions contemplated by this Agreement shall take place at a closing
(Closing) to be held at 9:30 p.m., local time, on the fourth business day after
the date on which the last of the conditions to Closing set forth in Article IX
is fulfilled, at the office of Beijing Sihitech Co., Ltd, 3rd Floor, Tower B,
Beijing Financial Trust Building, 5 Anding Road, Chaoyang District, Beijing
100029, the PRC,, or at such other time, date or place as the Parties may agree
upon in writing.  The date on which the Closing occurs is referred to herein as
the Closing Date.

 

3.2                                 Deliveries.

 

(a)          Vendors.  At the Closing, each Vendor will (i) assign and transfer
to the Purchaser all of such Vendor’s right, title and interest in and to his,
her or its respective portion of the Shares by delivering to the Purchaser the
certificates representing such Shares, duly endorsed for transfer and free and
clear of Encumbrance and (ii) deliver to the Purchaser the certificates,
opinions and other agreements contemplated by Article IX hereof and the other
provisions of this Agreement.

 

(b)         the Purchaser.  Within sixty (60) days after Closing, the Purchaser
shall pay to the Vendors the Purchase Price to which each of the Vendors is
entitled pursuant to Section 2.2 and (ii) the certificates, opinions and other
agreements and instruments contemplated by Article IX hereof and the other
provisions of this Agreement.

 

3.3                                 Further Assurances.  Subject to the terms
and conditions of this Agreement, at any time or from time to time after the
Closing, each of the Parties hereto shall execute and deliver such other
documents and instruments, provide such materials and information and take such
other actions as may reasonably be necessary, proper or advisable, to the extent
permitted by law, to fulfill its obligations under this Agreement.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

OF SIHITECH, INDIVIDUAL SHAREHOLDERS AND THE VENDORS

Sihitech, Individual Shareholders, jointly and severally, and the Vendors,
jointly and severally, represent and warrant to the Purchaser as of the Closing,
as follows:

 

7

--------------------------------------------------------------------------------


 

4.1                                 The Shares.

 

(a)          Ownership. Prior to the Closing Date, the Vendors will become the
registered and beneficial owners of all of the Shares in the amounts set forth
in Schedule 4.1(a) free and clear of all Encumbrance, which shares constitute
all of the shares of capital stock of Sihitech.  There are no options, warrants
or other contractual rights outstanding which give any person the right to
acquire shares of Sihitech owned by the Vendors, whether or not such rights are
presently exercisable.

 

(b)         Capitalization. The registered capital of Sihitech is set forth in
Schedule 1.  There are no options, warrants or other contractual rights
outstanding which give any person the right to require the issuance of any
capital stock of Sihitech, whether or not such rights are presently
exercisable.  All of the Shares are validly issued, fully paid and
non-assessable.

 

4.2                                 Organization of Sihitech.  Sihitech is a
private owned limited liability company duly organized, validly existing and in
good standing under the law of the PRC.  Sihitech has all requisite power and
authority to own, lease and operate its properties and to carry on the Sihitech
Business as now being conducted and as presently contemplated to be conducted.

 

4.3                                 Authority and Corporate Action; No Conflict.

 

(a)          Sihitech and each of the Individual Shareholders and Vendors have
all necessary power and authority to enter into this Agreement and to consummate
the Transfer and other transactions contemplated hereby.  All actions, corporate
and otherwise, necessary to be taken by Sihitech and Vendors to authorize the
execution, delivery and performance of this Agreement, and all other agreements
and instruments delivered by Sihitech and the Vendors in connection with the
Transfer have been duly and validly taken.  This Agreement has been duly
executed and delivered by Sihitech and each of the Vendors and Individual
Shareholders and constitute the valid, binding, and enforceable obligation of
Sihitech and each of the Vendors and Individual Shareholders, enforceable in
accordance with its terms, except (i) as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or similar laws of general application now or hereafter in effect
affecting the rights and remedies of creditors and by general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity) and (ii) as enforceability of any indemnification provision may be
limited by federal and state securities laws and public policy of the United
States, BVI and the PRC.

 

(b)         Neither the execution and delivery of this Agreement by Sihitech or
each of the Vendors and Individual Shareholders nor the consummation of the
transactions contemplated hereby will (i) except as set forth in Schedule 4.3,
conflict with, result in a breach or violation of or constitute (or with notice
of lapse of time or both constitute) a default under, (1) the Articles of
Association of Sihitech or (2) any law, statute, regulation, order, judgment or

 

8

--------------------------------------------------------------------------------


 

decree or any instrument, contract or other agreement to which Sihitech, any
Individual Shareholder or a Vendor is a party or by which it (or any of its
properties or assets) is subject or bound; (ii) result in the creation of, or
give any party the right to create, any lien, charge, option, security interest
or other encumbrance upon the assets of Sihitech or a Vendor; (iii) terminate or
modify, or give any third party the right to terminate or modify, the provisions
or terms of any contract to which Sihitech, any Individual Shareholder or a
Vendor is a party; or (iv) result in any suspension, revocation, impairment,
forfeiture or nonrenewal of any permit, license, qualification, authorization or
approval applicable to Sihitech, any Individual Shareholder or a Vendor.

 

4.4                                 Consents and Approvals.  Other than as set
forth on Schedule 4.4, the execution and delivery of this Agreement by Sihitech,
each Individual Shareholder and each Vendor does not, and the performance of
this Agreement by it will not, require any consent, approval, authorization or
other action by, or filing with or notification to, any Governmental Authority,
except where failure to obtain such consents, approvals, authorizations or
actions, or to make such filings or notifications, would not prevent it from
performing any of its material obligations under this Agreement.

 

4.5                                 Licenses, Permits, Etc.  To the best of the
knowledge of each of the Vendors and Individual Shareholders, Sihitech possesses
or will possess prior to the Closing all Permits necessary, in all material
respects, to own and operate the Sihitech Business, which necessary Permits are
described or are as set forth on Schedule 4.5 hereto.  To the best of the
knowledge of Sihitech and each of the Vendors and Individual Shareholders,
Sihitech is not in default in any material respect under any of such Permits and
no event has occurred and no condition exists which, with the giving of notice,
the passage of time, or both, would constitute a default thereunder.  Neither
the execution and delivery of this Agreement, or any of the other documents
contemplated hereby nor the consummation of the transactions contemplated hereby
or thereby nor, to the best of the knowledge of Sihitech and each of the Vendors
and Individual Shareholders, compliance by Sihitech with any of the provisions
hereof or thereof will result in any suspension, revocation, impairment,
forfeiture or nonrenewal of any Permit applicable to the Sihitech Business.

 

4.6                                 Taxes, Tax Returns and Audits.  Except as
specifically set forth in Schedule 4.6, (a) Sihitech has filed on a timely basis
(taking into account any extensions received from the relevant taxing
authorities) all returns and reports pertaining to all Taxes that are or were
required to be filed by Sihitech with the appropriate taxing authorities in all
jurisdictions in which such returns and reports are or were required to be
filed, and all such returns and reports are true, correct and complete in all
material respects, (b) all Taxes that are due from or may be asserted against
Sihitech (including deferred Taxes) in respect of or attributable to all periods
ending on or before the Closing Date have been or will be fully paid, deposited
or adequately provided for on the books and financial statements of Sihitech or
are being contested in good faith by appropriate proceedings, (c) no issues have
been raised (or are currently pending) by any taxing authority in connection
with any of the returns and reports referred to in clause (a) which might be
determined adversely to Sihitech, (d) Sihitech has not given or requested to
give waivers or extensions of any statute of limitations with respect to the
payment of Taxes, and (e)

 

9

--------------------------------------------------------------------------------


 

no tax liens which have not been satisfied or discharged by payment or
concession by the relevant taxing authority or as to which sufficient reserves
have not been established on the books and financial statements of Sihitech are
in force as of the date hereof.

 

4.7                                 Financial Statements.  Prior to the
execution of this Agreement, the Individual Shareholders and the Vendors have
delivered to the Purchaser consolidated balance sheets of each of Sihitech as at
December 31, 2002, 2003 and 2004, and related consolidated statements of income
and source and application of funds for the three years ended December 31, 2004,
audited by the Accountants, and the notes, comments, schedules, and supplemental
data therein (collectively, the 2004 Financial Statements).  An interim
consolidated balance sheet as of June 30, 2005, and related consolidated
statements of income and source and application of funds for the six (6) months
then ended (collectively, the Last Financial Statements) have been delivered to
the Purchaser.  The 2004 Financial Statements and the Last Financial Statements
shall be prepared in accordance with U.S. GAAP throughout the periods indicated
and fairly present the financial condition of Sihitech at their respective dates
and the results of the operations of Sihitech for the periods covered thereby in
accordance with U.S. GAAP.  The 2004 Financial Statements and the Last Financial
Statements are included in Schedule 4.7 to this Agreement.

 

4.8                                 No Undisclosed Liabilities.  Sihitech does
not have any liabilities, whether known or unknown, absolute, accrued,
contingent or otherwise, except (a) as and to the extent reflected or reserved
against on the Last Financial Statements, and (b) those since the Last Financial
Statement Date, incurred in the ordinary course of business and consistent with
prior practice.  Schedule 4.8 contains an accurate and complete list and
description and all liabilities of Sihitech whether or not reflected or reserved
against on the Last Financial Statements which individually exceeds US $75,000
or, if related liabilities, exceed $75,000 (or the equivalent of US $75,000).

 

4.9                                 Real Property.  The Last Financial
Statements and Schedule 4.9 together contain an accurate and complete list and
description of all real estate owned by Sihitech as well as any other real
estate that is in the possession of or leased by Sihitech and the improvements
(including buildings and other structures) located on such real estate
(collectively, the Real Property), and lists and accurately describes any leases
under which any such Real Property is possessed (the Real Estate Leases).
 Sihitech is not in default under any of the Real Estate Leases, and is not
aware of any default by any of the lessors thereunder.

 

4.10                           Certain Personal Property.  The Last Financial
Statements and Schedule 4.10 together contain an accurate and complete list and
description of the material fixed assets of Sihitech specifying the location of
all material items of tangible personal property of Sihitech.

 

4.11                           Non-Real Estate Leases.  The Last Financial
Statements and Schedule 4.11 together contain an accurate and complete list and
description of all assets and property (other than Real Property and Real Estate
Leases) that are used as of the date of this Agreement in the operation of the
Sihitech Business and that are possessed by Sihitech

 

10

--------------------------------------------------------------------------------


 

under an existing lease.  All of such leases are referred to herein as the
Non-Real Estate Leases.  Sihitech is not in default under any of the Non-Real
Estate Leases, and is not aware of any default by any of the lessors hereunder.

 

4.12                           Accounts Receivable.  The accounts receivable of
Sihitech reflected on the Last Financial Statements and created after the Last
Financial Statements Date, are bona fide accounts receivable, created in the
ordinary course of business and subject to historical rates of uncollected
liabilities, as reserved against on Sihitech’s financial statements, are good
and collectible within periods of time normally prevailing in the industry at
the aggregate recorded amounts thereof.

 

4.13                           Inventory.  The inventory of Sihitech consists of
items of quality and quantity useable or saleable in the ordinary course of
business at regular sales prices, subject to (a) changes in price levels as a
result of economic and market conditions and (b) reserves reflected in the Last
Financial Statements for spoiled and discontinued items.  Schedule 4.13 sets
forth a break down of the inventory balance of Sihitech as of the date of the
Last Financial Statement, but it is understood that any material or intentional
inaccuracy in the Schedule 4.13 estimates will not be a breach of this
representation and warranty.

4.14                           Contracts, Obligations and Commitments.  Except
as set forth in the Last Financial Statements and on Schedule 4.14 together,
other than the Real Estate Leases and the Non-Real Estate Leases, Sihitech does
not have any existing contract, obligation or commitment (written or oral) of
any nature (other than obligations involving payments of less than $300,000
individually or $300,000 in the aggregate), including without limitation the
following:

 

(a)          Employment, bonus, severance or consulting agreements, retirement,
stock bonus, stock option, or similar plans;

 

(b)         Loans or other agreements, notes, indentures or instruments relating
to or evidencing indebtedness for borrowed money or mortgaging, pledging or
granting or creating a lien or security interest or other encumbrance on any of
the assets of Sihitech or any agreement or instrument evidencing any guaranty by
Sihitech of payment or performance by any other Person;

 

(c)          Agreements of any kind relating to employment matters such as labor
agreements or agreements providing for benefits under any plan;

 

(d)         Any contract or series of contracts with the same Person for the
furnishing or purchase of equipment, goods or services, except for purchase and
sales orders in the ordinary course of business;

 

(e)          Any joint venture contract or arrangement or other agreement
involving a sharing of profits or expenses to which Sihitech is a party or by
which it is bound;

 

(f)            Agreements which limit the freedom of Sihitech to compete in any
line of business or in any geographic area or with any Person;

 

11

--------------------------------------------------------------------------------


 

(g)         Agreements providing for disposition of the assets, businesses or a
direct or indirect ownership interest in Sihitech;

 

(h)         Any contract, commitment or arrangement not made in the ordinary
course of business of Sihitech; or

 

(i)             Agreements with any Governmental Authority.

 

Except as set forth on Schedule 4.14, each Contract to which Sihitech is a party
is a valid and binding obligation of Sihitech and, to the best of the knowledge
of Sihitech, enforceable in accordance with its terms (except as the
enforceability thereof may be limited by any applicable bankruptcy, insolvency
or other laws affecting creditors’ rights generally or by general principles of
equity, regardless of whether such enforceability is considered in equity or at
law), and is in full force and effect (except for any Contracts which by their
terms expire after the date hereof or are terminated after the date hereof in
accordance with the terms thereof, provided, however, that Sihitech will not
terminate any Contract after the date hereof without the prior written consent
of the Purchaser, which consent shall not be unreasonably withheld or delayed),
and Sihitech has not breached any material provision of, nor is in default in
any material respect under the terms of any of the Contracts.

 

4.15                           Intellectual Property Rights.

 

(a)          Intellectual Property.  Schedule 4.15(a) contains an accurate and
complete list and description of all Intellectual Property used by Sihitech in
connection with the Sihitech Business, specifying as to each (i) the nature of
such right, (ii) the ownership thereof, (iii) the Governmental Authority that
has issued or recorded a registration or certificate or similar document with
respect thereto or with which an application for such a registration,
certificate or similar document is pending and (iv) any applicable registration,
certificate or application number. Sihitech has provided the Purchaser with
complete and accurate copies of all registered Intellectual Property relating to
the Sihitech Business.

 

(b)         Other Intellectual Property Rights.  Schedule 4.15(b) includes an
accurate and complete list and description of all material inventions and trade
secrets that Sihitech has formally documented and that are owned, used,
controlled, authorized for use or held by, or licensed to, Sihitech that relate
to or are necessary to the Sihitech Business, including as conducted at or prior
to Closing or as proposed to be conducted by Sihitech, together with a
designation of the ownership thereof.

 

(c)          Software.  Schedule 4.15(c) includes an accurate and complete list
and description of all Software used by Sihitech in connection with the Sihitech
Business, including as conducted at or prior to Closing or as proposed to be
conducted by Sihitech, together with a designation of ownership.

 

12

--------------------------------------------------------------------------------


 

(d)         Out-Bound Licenses.  Schedule 4.15(d) includes an accurate and
complete list and description of all licenses, sublicenses, and other Contracts
pursuant to which (i) any Person is authorized to use any Intellectual Property
rights used in connection with the Sihitech Business or (ii) any right of
Sihitech in, or its use of, any Intellectual Property right used in connection
with the Sihitech Business is otherwise materially affected.

 

(e)          In-Bound Licenses.  Schedule 4.15(e) includes an accurate and
complete list and description of all licenses, sublicenses, and other Contracts
pursuant to which Sihitech is authorized to use, or can be authorized to use
(through, for example, the grant of a sublicense), any Intellectual Property
owned by any other Person in connection with the Sihitech Business.

 

(f)            Ownership.  As of the date hereof, Sihitech owns, and at the
Closing Date, will own all right, title and interest in and to all Intellectual
Property rights used in connection with the Sihitech Business, and those
Intellectual Property rights were developed and created solely by employees of
Sihitech acting within the scope of their employment or by third parties (all of
which employees and third parties have validly and irrevocably assigned all of
their rights therein to Sihitech) and Sihitech is duly and validly licensed to
use all other Intellectual Property used in connection with the Sihitech
Business, free and clear of royalties.  Sihitech has not assigned or transferred
ownership of, agreed to so assign or transfer ownership of, or granted any
exclusive license of or exclusive right to use, any Intellectual Property used
in connection with the Sihitech Business.

 

(g)         Royalties.  Except for licenses listed and accurately and completely
described on the Last Financial Statements or Schedule 4.15(g) as
royalty-bearing, there are (and will be upon Closing) no royalties, honoraria,
fees, or other payments payable by Sihitech to any Person by reason of the
ownership, use, license, sale, or disposition of any Intellectual Property used
in connection with the Sihitech Business.

 

(h)         Infringement.  The Intellectual Property used in connection with the
Sihitech Business does not infringe or misappropriate any Intellectual Property
rights of any Person under the laws of any jurisdiction.  To the best of
Sihitech’s knowledge, no notice, claim or other communication (in writing or
otherwise) has been received from any Person: (A) asserting any ownership
interest in any material Intellectual Property used in connection with the
Sihitech Business; (B) of any actual, alleged, possible or potential
infringement, misappropriation or unauthorized use or disclosure of any
Intellectual Property used in connection with the Sihitech Business, defamation
of any Person, or violation of any other right of any Person (including any
right to privacy or publicity) by Sihitech or relating to the Intellectual
Property used in connection with the Sihitech Business; or (C) suggesting or
inviting Sihitech to take a license or otherwise obtain the right to use any
Intellectual Property in connection with the Sihitech Business.  To the best of
its knowledge, no

 

13

--------------------------------------------------------------------------------


 

Person is infringing, misappropriating, using or disclosing in an unauthorized
manner any Intellectual Property used in connection with the Sihitech Business
owned by, exclusively licensed to, held by or for the benefit of, or otherwise
controlled by Sihitech.

 

(i)             Proceedings.  Except as set forth on Schedule 4.15(i), there are
no current or, to the best of its knowledge, threatened Proceedings (including
but not limited to any interference, reexamination, cancellation, or opposition
proceedings) arising out of a right or claimed right of any person before any
Governmental Authority anywhere in the world related to any Intellectual
Property used in connection with the Sihitech Business owned by, exclusively
licensed to, held by or for the benefit of, or otherwise controlled by Sihitech.

 

4.16                           Title to and Condition of Assets.  Sihitech has
good and marketable title to all the properties and assets owned by it.  Except
as set forth in the Last Financial Statements and Schedule 4.16, none of such
properties and assets is subject to any Encumbrance, option to purchase or
lease, easement, restriction, covenant, condition or imperfection of title or
adverse claim of any nature whatsoever, direct or indirect, whether accrued,
absolute, contingent or otherwise.

 

4.17                           Absence of Certain Changes.  Except as set forth
on Schedule 4.17 or agreed by the Purchaser in advance and incurred in ordinary
business in compliance with past practice, Sihitech has not, since the Last
Financial Statements Date:

 

(a)          issued, delivered or agreed to issue or deliver any stock, bonds or
other corporate securities (whether authorized and unissued or held in the
treasury), or granted or agreed to grant any options (including employee stock
options), warrants or other rights for the issue thereof;

 

(b)         borrowed or agreed to borrow any funds exceeding $200,000 (or other
currency equivalent) except current bank borrowings not in excess of the amount
thereof shown on the Last Financial Statements;

 

(c)          incurred any obligation or liability, absolute, accrued, contingent
or otherwise, whether due or to become due exceeding $200,000 (or other currency
equivalent), except current liabilities for trade obligations incurred in the
ordinary course of business and consistent with prior practice;

 

(d)         discharged or satisfied any encumbrance exceeding $200,000 (or other
currency equivalent) other than those then required to be discharged or
satisfied, or paid any obligation or liability other than current liabilities
shown on the Last Financial Statements and liabilities incurred since the Last
Financial Statements Date in the ordinary course of business and consistent with
prior practice;

 

(e)          sold, transferred, leased to others or otherwise disposed of any
assets exceeding $100,000 (or other currency equivalent), except for inventories
sold in the ordinary course of business and assets no longer used or useful in
the

 

14

--------------------------------------------------------------------------------


 

conduct of its business, or canceled or compromised any debt or claim, or waived
or released any right of substantial value;

 

(f)            received any notice of termination of any Contract, Lease or
other agreement, or suffered any damage, destruction or loss exceeding $100,000
(or other currency equivalent) (whether or not covered by insurance) which, in
any case or in the aggregate, has had, or might reasonably be expected to have,
a Material Adverse Effect;

 

(g)         had any material change in its relations with its employees or
agents, clients or insurance carriers which has had or might reasonably be
expected to have a Material Adverse Effect;

 

(h)         transferred or granted any rights under, or entered into any
settlement regarding the breach or infringement of, any Intellectual Property or
modified any existing rights with respect thereto;

 

(i)             declared or made, or agreed to declare or make, any payment of
dividends or distributions of any assets of any kind whatsoever to any
shareholder of any Sihitech or any affiliate of any shareholder of Sihitech, or
purchased or redeemed, or agreed to purchase or redeem, any of its capital
stock, or made or agreed to make any payment to any shareholder of Sihitech or
any affiliate of any shareholder of Sihitech, whether on account of debt,
management fees or otherwise;

 

(j)             suffered any other material adverse effect in its assets,
liabilities, financial condition, results of operations or business; or

 

(k)          entered into any agreement or made any commitment to take any of
the types of action described in any of the foregoing clauses (other than
clauses (f), (g) or (j)).

 

4.18                           Employee Plans; Labor Matters.  The Last
Financial Statements and Schedule 4.18 together contain an accurate and complete
list and description of all employee benefits, including, without limitation,
pension, medical insurance, work related injury insurance, birth and nursery
insurance, unemployment insurance and educational benefits, which Sihitech is
obligated to pay, including amounts and recipients of such payments.  Except as
disclosed in the Last Financial Statements or Schedule 4.18, Sihitech has
complied with all applicable Laws relating to employment benefits, including,
without limitation, pension, medical insurance, work-related injury insurance,
birth and nursery insurance, unemployment insurance and educational benefits.
 All contributions or payments required to be made by Sihitech with respect to
employee benefits have been made on or before their due dates.  Except as
disclosed in the Last Financial Statements or Schedule 4.18, all such
contributions and payments required to be made by any employees of Sihitech with
respect to the employee benefits have been fully deducted and paid to the
relevant Governmental Authorities on or before their due dates, and no

 

15

--------------------------------------------------------------------------------


 

such deductions have been challenged or disallowed by any Governmental Authority
or any employee of Sihitech.

 

4.19                           Compliance with Law.  To the best of its
knowledge, the Sihitech Business has been conducted, and is now being conducted,
by Sihitech in compliance in all material respects with all applicable Laws.
 Neither Sihitech nor any officers, directors and employees of Sihitech (i) is,
and during the past five years was, in violation of, or not in compliance with,
in any material respect all such applicable Laws with respect to the conduct of
the Sihitech Business; and (ii) has received any notice from any Governmental
Authority, and to the best of its knowledge, no Action is threatened which
alleges that Sihitech has violated, or not complied with, any of the above.

 

4.20                           No Illegal or Improper Transactions.  Neither
Sihitech nor any other officer, director, employee, agent or affiliate of
Sihitech has offered, paid or agreed to pay to any Person or entity (including
any governmental official) or solicited, received or agreed to receive from any
such Person or entity, directly or indirectly, in any manner which is in
violation of any applicable policy of Sihitech, ordinance, regulation or law,
any money or anything of value for the purpose or with the intent of (i)
obtaining or maintaining business for Sihitech, (ii) facilitating the purchase
or sale of any product or service, or (iii) avoiding the imposition of any fine
or penalty.

 

4.21                           Related Transactions.  Except as set forth in the
Last Financial Statements or Schedule 4.21, and except for compensation to
employees for services rendered, neither Sihitech nor any other current or
former director, officer, employee or shareholder or any associate (as defined
in the rules promulgated under the Exchange Act) of Sihitech is presently, or
during the last three fiscal years has been, (a) a party to any transaction with
Sihitech (including, but not limited to, any Contract providing for the
furnishing of services by, or rental of real or personal property from, or
otherwise requiring payments to, any such director, officer, employee or
shareholder or such associate), or (b) the direct or indirect owner of an
interest in any corporation, firm, association or business organization which is
a present (or potential) competitor, supplier or customer of Sihitech nor does
any such Person receive income from any source other than Sihitech which relates
to the business of, or should properly accrue to, Sihitech.

 

4.22                           Records.  The books of account, minute books,
stock certificate books and stock transfer ledgers of Sihitech are complete and
correct in all material respects, and there have been no material transactions
involving Sihitech which are required to be set forth therein and which have not
been so set forth.

 

4.23                           Insurance.  The Last Financial Statements and
Schedule 4.23 together set forth a complete list and complete and accurate
description of all insurance policies maintained by Sihitech which are in force
as of the date hereof and the amounts of coverage thereunder.  During the past
three years, Sihitech has not been refused insurance in connection with the
Sihitech Business, nor has any claim in excess of US$10,000 been made in respect
of any such agreements or policies, except as set forth in the Last Financial
Statements and Schedule 4.23 hereto.  Such insurance are commercially reasonable
for the companies in the information technology industry in the PRC.

 

16

--------------------------------------------------------------------------------


 

4.24                           Litigation.  Except as set forth in Schedule
4.24, there are no Actions by any Governmental Authority or Person by or against
Sihitech, nor to the best of its knowledge, any threatened Action by any
Governmental Authority or Person against Sihitech.  Neither Sihitech nor any of
its property is subject to any Action by an Governmental Authority or Person
which would cause a Material Adverse Effect.

 

4.25                           Settled Litigation.  Schedule 4.25 sets forth a
description of all threatened, withdrawn, settled or litigated claims against
Sihitech during the last three years.

 

4.26                           Brokers.  No broker, finder or investment banker
is entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of Sihitech.

 

4.27                           Disclosure.  No representation or warranty by
Sihitech, any Individual Shareholder, or any Vendor contained in this Agreement
and no information contained in any Schedule or other instrument furnished or to
be furnished to the Purchaser pursuant to this Agreement or in connection with
the transactions contemplated hereby contains or will contain any untrue
statement of a material fact or omits or will omit to state a material fact
necessary in order to make the statements contained therein not misleading.

 

4.28                           Survival of Representations and Warranties.  The
representations and warranties of each of the Vendors and Individual
Shareholders set forth in this Agreement shall survive the Closing for a period
of two (2) years, except that the representations and warranties set forth in
Sections 4.1, 4.2 and 4.3 shall survive without limitation as to time and the
representations and warranties set forth in Section 4.6 shall survive until the
expiration of the statute of limitations with respect to each respective Tax.
Notwithstanding anything to the contrary contained herein, the Individual
Shareholders shall only be held liable for the representations and warranties
contained herein in respect of Sihitech and Sihitech Business prior to, and
shall not be held liable for such representations and warranties after, the
completion of the transfer of equity contemplated under the Equity Transfer
Agreement.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser represents and warrants to Sihitech and each of the Vendors as
follows:

 

5.1                                 Organization.  The Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of BVI.  The Purchaser has all requisite power and authority to own, lease and
operate its properties and to carry on its business as now being conducted and
as presently contemplated to be conducted.

 

5.2                                 Authority and Corporate Action; No Conflict.

 

(a)          The Purchaser has all necessary corporate power and authority to
enter this Agreement and, subject to the requirement to obtain stockholder
approval, to

 

17

--------------------------------------------------------------------------------


 

consummate the Transfer and other transactions contemplated hereby.  All board
of directors actions necessary to be taken by the Purchaser to authorize the
execution, delivery and performance of this Agreement and all other agreements
delivered in connection with this transaction have been duly and validly taken. 
This Agreement has been duly executed and delivered by the Purchaser and
constitutes the valid, binding, and enforceable obligation of the Purchaser,
enforceable in accordance with its terms, except (i) as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or similar laws of general application now or hereafter in
effect affecting the rights and remedies of creditors and by general principles
of equity (regardless of whether enforcement is sought in a proceeding at law or
in equity), (ii) as enforceability of any indemnification provision may be
limited by federal and state securities laws and public policy and (iii) as
enforceability may be limited by the absence of stockholder approval.

 

(b)         Neither the execution and delivery of this Agreement or any of the
other documents contemplated hereby by the Purchaser nor (assuming receipt of
stockholder approval) the consummation of the transactions contemplated hereby
or thereby will (i) conflict with, result in a breach or violation of or
constitute (or with notice of lapse of time or both constitute) a default under,
(A) the Certificate of Incorporation or By-Laws of the Purchaser or (B) any law,
statute, regulation, order, judgment or decree or any instrument contract or
other agreement to which the Purchaser is a party or by which the Purchaser (or
any of the properties or assets of the Purchaser) is subject or bound; (ii)
result in the creation of, or give any party the right to create, any lien,
charge, option, security interest or other encumbrance upon the assets of the
Purchaser; (iii) terminate or modify, or give any third party the right to
terminate or modify, the provisions or terms of any contract to which the
Purchaser is a party; or (iv) result in any suspension, revocation, impairment,
forfeiture or nonrenewal of any permit, license, qualification, authorization or
approval applicable to the Purchaser.

 

5.3                                 Consents and Approvals.  The execution and
delivery of this Agreement by the Purchaser does not, and the performance of
this Agreement by each Vendor will not, require any consent, approval,
authorization or other action by, or filing with or notification to, any
Governmental Authority, except where failure to obtain such consents, approvals,
authorizations or actions, or to make such filings or notifications, would not
prevent it from performing any of its material obligations under this Agreement.

 

5.4                                 Compliance with Law.  The business of the
Purchaser has been conducted, and is now being conducted, in compliance in all
material respects with all applicable Laws.  The Purchaser and its officers,
directors and employees (i) are not, and during the periods of the Purchaser’s
existence were not, in violation of, or not in compliance with, in any material
respect all such applicable Laws with respect to the conduct of the businesses
of the Purchaser; and (ii) have not received any notice from any Governmental
Authority,

 

18

--------------------------------------------------------------------------------


 

and to the best of the knowledge of the Purchaser none is threatened, alleging
that the Purchaser has violated, or not complied with, any of the above.

 

5.5                                 Litigation.  There are no actions, suits,
arbitrations or other proceedings pending or, to the best of the knowledge of
the Purchaser, threatened against the Purchaser at law or in equity before any
Governmental Authority.  Neither the Purchaser nor any of their property is
subject to any order, judgment, injunction or decree that would have a Material
Adverse Effect on the business or financial condition of the Purchaser.

 

5.6                                 Brokers.  No broker, finder or investment
banker is entitled to any brokerage, finder’s or other fee or commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of the Purchaser.

 

5.7                                 Disclosure.  No representation or warranty
by the Purchaser contained in this Agreement and no information contained in any
Schedule or other instrument furnished or to be furnished to the Vendors or any
Vendor pursuant to this Agreement or in connection with the transactions
contemplated hereby contains or will contain any untrue statement of a material
fact or omits or will omit to state a material fact necessary in order to make
the statements contained therein not misleading.

 

5.8                                 Records.  The books of account, minute
books, stock certificate books and stock transfer ledgers of the Purchaser are
complete and correct in all material respects, and there have been no material
transactions involving the Purchaser which are required to be set forth therein
and which have not been so set forth.

 

5. 9                              Survival of Representations and Warranties. 
The representations and warranties of the Purchaser set forth in this Agreement
shall survive the Closing for a period of two (2) years, except that the
representations in Sections 5.1 and 5.2 shall survive without limitation as to
time.

 

ARTICLE VI

COVENANTS OF SIHITECH AND THE VENDORS

 

6.1                                 Conduct of the Sihitech Business.  Sihitech
and each Vendor covenant and agree that, from the date hereof through the
Closing Date, except as otherwise set forth in this Agreement or with the prior
written consent of the Purchaser, they shall, and shall use their best efforts
to cause Sihitech to:

 

(a)          conduct the Sihitech Business only in the ordinary course and in a
manner consistent with the current practice of the Sihitech Business to preserve
substantially intact the business organization, to keep available the services
of the current employees, to preserve the current relationships of Sihitech with
customers and other persons with which Sihitech has significant business
relations and to comply with all Laws;

 

19

--------------------------------------------------------------------------------


 

(b)         not pledge, sell, transfer, dispose or otherwise encumber or grant
any rights or interests to others of any kind with respect to all or any part of
the Shares, or enter into any discussions or negotiations with any other party
to do so;

 

(c)          not pledge, sell, lease, transfer, dispose of or otherwise encumber
any property or assets of Sihitech, other than consistent with past practices
and in the ordinary course of business or enter into any discussions or
negotiations with any other party to do so;

 

(d)         not issue any shares of capital stock of Sihitech or any other class
of securities, whether debt (other than debt incurred in the ordinary course of
business and consistent with past practice) or equity, or any options therefor
or any securities convertible into or exchangeable for capital stock of Sihitech
or enter into any agreements in respect of the ownership or control of such
capital stock;

 

(e)          Other than the dividend plan set forth in Schedule 6.1 (e), not
declare any dividend or make any distribution in cash, securities or otherwise
on the outstanding shares of capital stock of Sihitech or directly or indirectly
redeem, purchase or in any other manner whatsoever advance, transfer (other than
in payment for goods received or services rendered in the ordinary course of
business), or distribute to any of their affiliates or otherwise withdraw cash
or cash equivalents in any manner inconsistent with established cash management
practices, except to pay existing indebtedness of Sihitech;

 

(f)            not make, agree to make or announce any general wage or salary
increase or enter into any employment contract or, unless provided for on or
before the date of this Agreement, increase the compensation payable or to
become payable to any officer or employee of Sihitech or adopt or increase the
benefits of any bonus, insurance, pension or other employee benefit plan,
payment or arrangement, except for the renewal of any currently existing
employment agreement, and those increases, consistent with past practices,
normally occurring as the result of regularly scheduled salary reviews and
increases, and except for increases directly or indirectly required as a result
of changes in applicable law or regulations;

 

(g)         Except as set forth in Schedule 6.1(g), not to amend the Articles of
Association (or other organizational documents) of Sihitech;

 

(h)         not to merge or consolidate with, or acquire all or substantially
all the assets of, or otherwise acquire any business operations of, any Person,
except for the purpose of facilitating the consummation of any transaction
contemplated herein and tax reasons;

 

(i)             not to make any payments outside the ordinary course of
business; and

 

(j)             not to make any capital expenditures, except in accordance with
prudent business and operational practices consistent with prior practice.

 

20

--------------------------------------------------------------------------------


 

6.2                                 Access to Information.

 

(a)          Between the date of this Agreement and the Closing Date, during
normal business hours, Sihitech and the Vendors will (i) permit the Purchaser
and its Representatives reasonable access to all of the books, records, reports
and other related materials, offices and other facilities and properties of
Sihitech; (ii) permit the Purchaser and its Representatives to make such
inspections thereof as the Purchaser may reasonably request; and (iii) furnish
the Purchaser and its Representatives with such financial and operating data
(including, without limitation, the work papers of the Accountants, subject to
the Accountant’s consent) and other information with respect to Sihitech and the
Sihitech Business as the Purchaser may from time to time reasonably request,
provided, however, that any activity conducted pursuant to this clause shall not
interfere with or disrupt the normal operation and ordinary course of business
of Sihitech and the Vendors.

 

b)             Between the date of this Agreement and the Closing Date, during
normal business hours, the Purchaser shall be permitted to meet with and
interview all employees of Sihitech, provided, however, that such interview
shall not interfere with or disrupt the normal operation and ordinary course of
business of Sihitech and its employees.

 

6.3                                 Insurance.  Through the Closing Date,
Sihitech and the Vendors shall cause Sihitech to maintain the same insurance
policies as it has as of the date hereof.

 

6.4                                 Protection of Confidential Information;
Non-Competition.

 

(a)          Confidential Information. Each Vendor acknowledges that:

 

(i)             As a result of their stock ownership of Sihitech, they have
obtained secret and confidential information concerning the Sihitech Business,
including, without limitation, financial information, trade secrets and
“know-how,” customers, and certain methodologies (Confidential Information).

 

(ii)          Sihitech and the Purchaser will suffer substantial damage which
will be difficult to compute if they should divulge Confidential Information or
enter a business competitive with that of Sihitech.

 

(iii)       The provisions of this Section are reasonable and necessary for the
protection of the Sihitech Business.

 

(b)         Maintain Confidentiality.  Each Vendor agrees to not at any time
after the date hereof divulge to any person or entity any Confidential
Information obtained or learned as a result of stock ownership of Sihitech and
employment by Sihitech except (i) with the express written consent of the
Purchaser on or before the Closing Date and of Sihitech’s Board of Directors
thereafter; (ii) to the extent that any such information is in the public domain
other than as a

 

21

--------------------------------------------------------------------------------


 

result of a breach of any obligations hereunder; or (iii) where required to be
disclosed by court order, subpoena or other government process.  If any Vendor
shall be required to make disclosure pursuant to the provisions of clause (iii)
of the preceding sentence, it will promptly, but in no event more than 72 hours
after learning of such subpoena, court order, or other government process,
notify, by personal delivery or by electronic means, confirmed by mail, both of
Sihitech and the Purchaser, and shall: (i) take all reasonably necessary steps
required by Sihitech or the Purchaser to defend against the enforcement of such
subpoena, court order or other government process, and (ii) permit Sihitech or
the Purchaser to intervene and participate with counsel of its choice in any
proceeding relating to the enforcement thereof.

 

(c)          Records.  At the Closing, each Vendor will promptly deliver to
Sihitech all original memoranda, notes, records, reports, manuals, formula and
other documents relating to the Sihitech Business and all property associated
therewith, which they then possess or have under their control; provided,
however, that they shall be entitled to retain copies of such documents
reasonably necessary to document their financial relationship with Sihitech.

 

(d)         Non-Compete.  During the Non-Competition Period, no Vendor, without
the prior written permission of Sihitech and the Purchaser, shall, anywhere in
the mainland of the PRC, Hong Kong, Macau and Taiwan, directly or indirectly,
(i) enter into the employ of or render any services to any person, firm or
corporation engaged in any business which is a Competitive Business (as defined
below); (ii) engage in any Competitive Business for his own account; (iii)
become associated with or interested in any Competitive Business as an
individual, partner, shareholder, creditor, director, officer, principal, agent,
employee, trustee, consultant, advisor or in any other relationship or capacity;
(iv) employ or retain, or have or cause any other person or entity to employ or
retain, any person who was employed or retained by Sihitech, e-Channels or any
other subsidiary of the Purchaser in the six-month period prior to the date that
all relationships of such person terminates with Sihitech, e-Channels or any
other subsidiary of the Purchaser; or (v) solicit, interfere with, or endeavor
to entice away from Sihitech, e-Channels or any other subsidiary of the
Purchaser, for the benefit of a Competitive Business, any of its customers or
other persons with whom Sihitech, e-Channels or any other subsidiary of the
Purchaser has a business relationship.  However, nothing in this Agreement shall
preclude them from investing their personal assets in the securities of any
corporation or other business entity which is engaged in a Competitive Business
if such securities are traded on a national stock exchange or in the
over-the-counter market and if such investment does not result in their
beneficially owning, at any time, more than 1% of the publicly-traded equity
securities of such Competitive Business.

 

(e)          Injunctive Relief.  If any Vendor breaches, or threatens to breach,
any of the provisions of Sections 6.4 (b), (c) or (d), Sihitech and the
Purchaser shall have

 

22

--------------------------------------------------------------------------------


 

the right and remedy to have the provisions of this Section 6.4 specifically
enforced by any Governmental Authority, it being acknowledged and agreed by each
Vendor that any such breach or threatened breach will cause irreparable injury
to Sihitech and the Purchaser and that money damages will not provide an
adequate remedy.

 

(f)            Modification of Scope.  If any provision of Sections 6.4 (b), (c)
or (d) is held to be unenforceable because of the scope, duration or area of its
applicability, the Governmental Authority making such determination shall have
the power to modify such scope, duration, or area, or all of them, and such
provision or provisions shall then be applicable in such modified form.

 

(g)         Competitive Business.  As used in this Agreement,

 

(i)             Competitive Business means any business which operates in any
aspect of the Sihitech Business and the business of e-Channels; and

 

(ii)          Non-Competition Period means the period beginning on the Closing
Date and ending on the third anniversary of the Closing Date.

 

6.5                                 Post-Closing Assurances.  Sihitech and each
Vendor from time to time after the Closing, at the Purchaser’s request, will
take such other actions and execute and deliver such other documents,
certifications and further assurances as the Purchaser may reasonably require in
order to manage and operate Sihitech and the Sihitech Business, including but
not limited to executing such certificates as may be reasonably requested by the
Purchaser’s accountants in connection with any audit of the financial statements
of Sihitech for any period through the Closing Date.

 

6.6                                 Fulfillment of Conditions.  Each Vendor and
Sihitech shall use their best efforts to fulfill the conditions specified in
Article IX to the extent that the fulfillment of such conditions is within their
control.  The foregoing obligation includes (a) the execution and delivery of
documents necessary or desirable to consummate the transactions contemplated
hereby and (b) taking or refraining from such actions as may be necessary to
fulfill such conditions (including using their best efforts to conduct the
Sihitech Business in such manner that on the Closing Date the representations
and warranties of Sihitech and each Vendor contained herein shall be accurate as
though then made, except as contemplated by the terms hereof).

 

6.7                                 Disclosure of Certain Matters.  From the
date hereof through the Closing Date, Sihitech and each Vendor shall give the
Purchaser prompt written notice of any event or development that occurs that (a)
had it existed or been known on the date hereof would have been required to be
disclosed under this Agreement, (b) would cause any of the representations and
warranties of Sihitech and each Vendor contained herein to be inaccurate or
otherwise misleading, (c) gives Sihitech and each Vendor any reason to believe
that any of the conditions set forth in Article IX will not be satisfied, (d) is
of a nature that is or may be materially adverse to the operations, prospects or
condition

 

23

--------------------------------------------------------------------------------


 

(financial or otherwise) of Sihitech or (e) would require any amendment or
supplement to the Proxy Statement.

 

6.8                                 Regulatory and Other Authorizations; Notices
and Consents.

 

(a)          Sihitech and each Vendor shall use their commercially reasonable
efforts to obtain all authorizations, consents, orders and approvals of all
Governmental Authorities and officials that may be or become necessary for their
execution and delivery of, and the performance of their obligations pursuant to,
this Agreement, and will cooperate fully with the Purchaser in promptly seeking
to obtain all such authorizations, consents, orders and approvals.

 

(b)         Sihitech and each Vendor shall promptly give such notices to third
parties and use its or their best efforts to obtain such third party consents as
the Purchaser may in its reasonable discretion deem necessary or desirable in
connection with the transactions contemplated by this Agreement.

 

(c)          the Purchaser shall cooperate and use all reasonable efforts to
assist Sihitech and each Vendor in giving such notices and obtaining such
consents; provided, however, that the Purchaser shall have no obligation to give
any guarantee or other consideration of any nature in connection with any such
notice, consent or estoppel certificate or to consent to any change in the terms
of any agreement or arrangement which the Purchaser in its sole discretion may
deem adverse to the interests of the Purchaser or the Sihitech Business.

 

6.9                                 Use of Intellectual Property.  Each Vendor
acknowledges that from and after the Closing, all the Intellectual Property of
any kind related to or used in connection with the Sihitech Business shall be
owned by Sihitech, that no Vendor nor any of their affiliates shall have any
rights in the Intellectual Property and that no Vendor nor any of their
affiliates will contest the ownership or validity of any rights of Sihitech in
or to the Intellectual Property.

 

6.10                           Related Tax.  Each Vendor covenants and agrees to
pay any tax and duties assessed on the part of such Vendor required by any
Governmental Authority.

 

ARTICLE VII

COVENANTS OF THE PURCHASER

 

7.1                                 Conduct of the Business.  The Purchaser
covenants and agrees that, from the date hereof through the Closing Date, except
(i) in the context of an unsolicited, bona fide written proposal for a superior
transaction or consummation of a superior transaction, (ii) as otherwise set
forth in this Agreement or (iii) with the prior written consent of the Vendors,
it shall:

 

(a)          conduct its business only in the ordinary course and in a manner
consistent with the current practice of their business to preserve substantially
intact the

 

24

--------------------------------------------------------------------------------


 

business organization of the Purchaser, to preserve the current relationships of
the Purchaser with customers and other persons with which they have had
significant business relations and to comply with all Laws;

 

(b)         not pledge, sell, transfer, dispose or otherwise encumber or grant
any rights or interests to others of any kind with respect to all or any part of
the capital securities of the Purchaser;

 

(c)          not pledge, sell, lease, transfer, dispose of or otherwise encumber
any property or assets of the Purchaser, other than consistent with past
practices and in the ordinary course of business of the Purchaser;

 

(d)         not issue any shares of capital stock of the Purchaser or any other
class of securities, whether debt (other than debt incurred in the ordinary
course of business and consistent with past practice) or equity, of the
Purchaser or any options therefore or any securities convertible into or
exchangeable for capital stock of the Purchaser or enter into any agreements in
respect of the ownership or control of such capital stock;

 

(e)          not declare any dividend or make any distribution in cash,
securities or otherwise on the outstanding shares of capital stock of the
Purchaser or directly or indirectly redeem, purchase or in any other manner
whatsoever advance, transfer (other than in payment for goods received or
services rendered in the ordinary course of business), or distribute to any of
their affiliates or otherwise withdraw cash or cash equivalents in any manner
inconsistent with established cash management practices, except to pay existing
indebtedness of the Purchaser;

 

(f)            not make, agree to make or announce any general wage or salary
increase or enter into any employment contract or, unless provided for on or
before the date of this Agreement, increase the compensation payable or to
become payable to any officer or employee of the Purchaser or adopt or increase
the benefits of any bonus, insurance, pension or other employee benefit plan,
payment or arrangement, except for those increases, consistent with past
practices, normally occurring as the result of regularly scheduled salary
reviews and increases, and except for increases directly or indirectly required
as a result of changes in applicable law or regulations;

 

(g)         except as set forth in Schedule 7.1(g), not amend the Certificate of
Incorporation or By-laws or Memorandum and Articles of Association (or other
organizational documents) of the Purchaser;

 

(h)         not merge or consolidate with, or acquire all or substantially all
the assets of, or otherwise acquire any business operations of, any Person;

 

(i)             not make any payments outside the ordinary course of business;
and

 

25

--------------------------------------------------------------------------------


 

(j)             not make any capital expenditures, except in accordance with
prudent business and operational practices consistent with prior practice.

 

7.2                                 Fulfillment of Conditions.  From the date
hereof to the Closing Date, the Purchaser shall use its best efforts to fulfill
the conditions specified in Article IX to the extent that the fulfillment of
such conditions is within its control.  The foregoing obligation includes (a)
the execution and delivery of documents necessary or desirable to consummate the
transactions contemplated hereby, and (b) taking or refraining from such actions
as may be necessary to fulfill such conditions (including conducting the
business of the Purchaser in such manner that on the Closing Date the
representations and warranties of the Purchaser contained herein shall be
accurate as though then made).

 

7.3                                 Disclosure of Certain Matters.  From the
date hereof through the Closing Date, the Purchaser shall give Sihitech and the
Vendors prompt written notice of any event or development that occurs that (a)
had it existed or been known on the date hereof would have been required to be
disclosed under this Agreement, (b) would cause any of the representations and
warranties of the Purchaser and the Schedules contained herein to be inaccurate
or otherwise misleading, (c) gives the Purchaser any reason to believe that any
of the conditions set forth in Article IX will not be satisfied, (d) is of a
nature that is or may be materially adverse to the operations, prospects or
condition (financial or otherwise) of the Purchaser, or (e) would require any
amendment or supplement to the Proxy Statement.

 

7.4                                 Post-Closing Assurances.  the Purchaser from
time to time after the Closing, at Sihitech or Vendors’ request, will take such
other actions and execute and deliver such other documents, certifications and
further assurances as Sihitech or Vendors may reasonably require in order to
manage and operate the Purchaser and the Sihitech Business, including but not
limited to executing such certificates as may be reasonably requested by
Sihitech or Vendors’ Accountants in connection with any audit of the financial
statements of the Purchaser for any period through the Closing Date.

 

7.5                                 Regulatory and Other Authorizations; Notices
and Consents.

 

(a)          The Purchaser shall use their commercially reasonable efforts to
obtain all authorizations, consents, orders and approvals of all Governmental
Authorities and officials that may be or become necessary for their execution
and delivery of, and the performance of their obligations pursuant to, this
Agreement, and will cooperate fully with Sihitech or the Vendors in promptly
seeking to obtain all such authorizations, consents, orders and approvals.

 

(b)         the Purchaser shall give promptly such notices to third parties and
use its or their best efforts to obtain such third party consents and estoppel
certificates as Sihitech or Vendors may in their reasonable discretion deem
necessary or desirable in connection with the transactions contemplated by this
Agreement.

 

26

--------------------------------------------------------------------------------


 

ARTICLE VIII

ADDITIONAL COVENANTS OF THE PARTIES

 

8.1                                 Other Information.  If in order to properly
prepare documents required to be filed with any Governmental Authority or
financial statements of the Purchaser it is necessary that either Party be
furnished with additional information relating to the Purchaser or the Business,
and such information is in the possession of the other Party, such Party agrees
to use its best efforts to furnish such information in a timely manner to such
other Party, at the cost and expense of the Party being furnished such
information.

 

8.2                                 Mail Received After Closing.

 

(a)          If Sihitech receives after the Closing any mail or other
communications addressed to any Vendor, Sihitech may open such mail or other
communications and deal with the contents thereof in its discretion to the
extent that such mail or other communications and the contents thereof relate to
Sihitech.  Sihitech will deliver promptly or cause to be delivered to the
Vendors all other mail addressed to them and the contents thereof which does not
relate to Sihitech or the Sihitech Business.

 

(b)         If any Vendor receives after the Closing Date mail or other
communications addressed to them which relate to Sihitech, they shall promptly
deliver or cause to be delivered all such mail and the contents thereof to
Sihitech.

 

8.3                                 Further Action.  Each of the Parties shall
execute such documents and other papers and take such further actions as may be
reasonably required or desirable to carry out the provisions hereof and the
transactions contemplated hereby.  Upon the terms and subject to the conditions
hereof, each of the Parties shall use its best efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all other things necessary,
proper or advisable to consummate and make effective as promptly as practicable
the transactions contemplated by this Agreement.

 

8.4                                 Schedules.  The Parties shall have the
obligation to supplement or amend the Schedules being delivered concurrently
with the execution of this Agreement and annexed hereto with respect to any
matter hereafter arising or discovered which, if existing or known at the date
of this Agreement, would have been required to be set forth or described in the
Schedules.  The obligations of the Parties to amend or supplement the Schedules
being delivered herewith shall terminate on the Closing Date.

 

8.5                                 Confidentiality. Sihitech and each Vendor,
on the one hand, and the Purchaser on the other hand, on and after the Closing
Date, shall hold and shall cause their respective Representatives to hold in
strict confidence, unless compelled to disclose by judicial or administrative
process or by other requirements of law, all documents and information
concerning the other Party furnished it by such other Party or its
Representatives in connection with the transactions contemplated by this
Agreement (except to the extent that such information can be shown to have been
(a) previously known by the Party to which it was furnished, (b) in the public
domain through no fault of such Party or (c) later lawfully acquired from other
sources, which source is not the agent of the other Party, by

 

27

--------------------------------------------------------------------------------


 

the Party to which it was furnished), and each Party shall not release or
disclose such information to any other person, except its Representatives in
connection with this Agreement.  Each Party shall be deemed to have satisfied
its obligations to hold confidential information concerning or supplied by the
other Party if it exercises the same care as it takes to preserve
confidentiality for its own similar information.

 

8.6                                 Public Announcements.  From the date of this
Agreement until Closing or termination, the Purchaser, Sihitech and each Vendor
shall cooperate in good faith to jointly prepare all press releases and public
announcements pertaining to this Agreement and the transactions governed by it,
and none of the foregoing shall issue or otherwise make any public announcement
or communication pertaining to this Agreement or the transaction without the
prior consent of the Purchaser, except as required by any legal requirement or
by the rules and regulations of, or pursuant to any agreement of a stock
exchange or trading system.  If any party determines with the advice of counsel
that it is required to make this Agreement and the terms of the transaction
public or otherwise issue a press release or make public disclosure with respect
thereto, it shall at a reasonable time before making any public disclosure,
consult with the other party regarding such disclosure, seek such confidential
treatment for such terms or portions of this Agreement or the transaction as may
be reasonably requested by the other party and disclose only such information as
is legally compelled to be disclosed.  This provision will not apply to
communications by any party to its counsel, accountants and other professional
advisors.

8.7                                 Transfer to Vendors.  After the date hereof
but no later than the Closing, Individual Shareholders shall irrevocably
complete the transfer of the Shares to the Vendors.

 

ARTICLE IX

CONDITIONS TO CLOSING

 

9.1                                 Conditions to Each Party’s Obligations.  The
respective obligations of each Party to consummate the transactions contemplated
by this Agreement shall be subject to the fulfillment, at or prior to the
Closing, of each of the following conditions.

 

(a)          Litigation.  No order, stay, judgment or decree shall have been
issued by any Governmental Authority preventing, restraining or prohibiting in
whole or in part, the consummation of the transactions contemplated hereby or
instrumental to the consummation of the transactions contemplated hereby, and no
action or proceeding by any governmental authority shall be pending or
threatened (including by suggestion through investigation) by any person, firm,
corporation, entity or Governmental Authority, which questions, or seeks to
enjoin, modify, amend or prohibit (a) the ownership of Sihitech, (b) the
Stockholders Meeting and use of the Proxy Statement by the Purchaser, or (c) the
conduct or ownership (direct or indirect or beneficial) in any material respect
the Sihitech Business.

 

28

--------------------------------------------------------------------------------


 

(b)         Regulatory Approvals.  Any Governmental Authority whose approval or
consent is required each shall have unconditionally approved of the transactions
contemplated by this Agreement and the Purchaser shall have received written
confirmation thereof;

 

The Approval Authority has:

 

(i)                           approved this Agreement in its present form;

 

(ii)                        approved the conversion of Sihitech from a limited
liability company into a foreign invested limited liability company; and

 

(iii)                     issued an Approval Certificate to the post-Transfer
Sihitech, which characterizes the post-Transfer Sihitech as a company wholly
owned by the Purchaser.

 

(c)          SAIC has:

 

(i)                           registered this Agreement in its present form; and

 

(ii)                        issued a Business License or its official duplicate
to the post-Transfer Sihitech.

 

9.2                                 Conditions to Obligations of Sihitech and
the Vendors.  The obligations of Sihitech and the Vendors to consummate the
transactions contemplated by this Agreement shall be subject to the fulfillment,
at or prior to the Closing, of each of the following conditions:

 

(a)          Deliveries.  The Purchaser shall have delivered and Sihitech and
the Vendors shall have received such documents, certificates and instruments as
may be reasonably requested by each of Sihitech or the Vendors for the purpose
of satisfying the approval requirements in the PRC.

 

(b)         Representations and Warranties; Covenants. Without supplementation
after the date of this Agreement, the representations and warranties of the
Purchaser contained in this Agreement shall be with respect to those
representations and warranties qualified by any materiality standard, true and
correct as of the Closing, and with respect to all the other representations and
warranties, true and correct in all material respects as of the Closing, with
the same force and effect as if made as of the Closing, and all the covenants
contained in this Agreement to be materially complied with by the Purchaser on
or before the Closing shall have been materially complied with, and the
Purchaser shall have delivered a certificate signed by a duly authorized officer
thereof to such effect.

 

(c)          Consents.  The Purchaser shall have obtained and delivered to
Sihitech and the Vendors consents of all third parties, as appropriately
required for the consummation of the transactions contemplated by this
Agreement.

 

29

--------------------------------------------------------------------------------


 

(d)         Performance of Agreements.  All covenants, agreements and
obligations required by the terms of this Agreement to be performed by the
Purchaser at or prior to the Closing shall have been duly and properly performed
or fulfilled in all material respects.

 

(e)          No Adverse Changes.  At the Closing, there shall have been no
material adverse change in the assets, liabilities or financial condition of the
Purchaser from that shown in the Purchaser Balance Sheet and related statements
of income.  Between the date of this Agreement and the Closing Date, there shall
not have occurred an event which, in the reasonable opinion of Vendors, would
have had a material adverse effect on the operations, financial condition or
prospects of the Purchaser.

 

(f)            Necessary Proceedings.  All proceedings, corporate or otherwise,
to be taken by the Purchaser in connection with the consummation of the
transactions contemplated by this Agreement shall have been duly and validly
taken, and copies of all documents, resolutions and certificates incident
thereto, duly certified by the Purchaser as of the Closing, shall have been
delivered to Sihitech and the Vendors.

 

(g)         Resignations.  Effective as of the Closing, the directors of the
Purchaser and the officers of the Purchaser will have resigned and that they
have no claim for employment compensation in any form from the Purchaser.

 

(h)         Supplemental Disclosure.  If the Purchaser shall have supplemented
or amended any schedule pursuant to their obligations set forth in Section 8.4
in any material respect, Sihitech and the Vendors shall give notice to the
Purchaser that as a result of information provided to Sihitech and the Vendors
in connection with any or all of such amendments or supplements, Sihitech and
the Vendors have determined not to proceed with the consummation of the
transactions contemplated hereby.

 

9.3                                 Conditions to Obligations of the Purchaser.
 The obligations of the Purchaser to consummate the transactions contemplated by
this Agreement shall be subject to the fulfillment, at or prior to the Closing,
of each of the following conditions:

 

(a)          Deliveries.  The Vendors shall have delivered the Shares and the
Purchaser shall have received the same and such other documents, certificates
and instruments as may be reasonably requested by the Purchaser.

 

(b)         Representations and Warranties; Covenants.  Without supplementation
after the date of this Agreement, the representations and warranties of Sihitech
and each Vendor contained in this Agreement shall be with respect to those
representations and warranties qualified by any materiality standard, true and
correct in all respects as of the Closing, and with respect to all the other
representations and warranties, true and correct in all material respects as of
the Closing, with the same force and effect as if made as of the Closing, and

 

30

--------------------------------------------------------------------------------


 

all the covenants contained in this Agreement to be materially complied with by
Sihitech and each Vendor on or before the Closing shall have been materially
complied with, and the Purchaser shall have received a certificate of Sihitech
and each Vendor to such effect;

 

(c)          Consents.  Sihitech and each Vendor shall have obtained and
delivered to the Purchaser consents of all third parties required by the
Contracts and Permits set forth in Schedule 4.4;

 

(d)         Performance of Agreements.  All covenants, agreements and
obligations required by the terms of this Agreement to be performed by Sihitech
and each Vendor at or prior to the Closing shall have been duly and properly
performed or fulfilled in all material respects;

 

(e)          No Adverse Change.  At the Closing, there shall have been no
material adverse change in the assets, liabilities, financial condition or
prospects of Sihitech or the Sihitech Business from that shown or reflected in
the Last Financial Statements and as described in the Proxy Statement.  Between
the date of this Agreement and the Closing Date, there shall not have occurred
an event which, in the reasonable opinion of the Purchaser, would have a
Material Adverse Effect;

 

(f)            Necessary Proceedings.  All proceedings, corporate or otherwise,
to be taken by Sihitech and each Vendor in connection with the consummation of
the transactions contemplated by this Agreement shall have been duly and validly
taken, and copies of all documents, resolutions and certificates incident
thereto, duly certified by Sihitech and each Vendor, as appropriate, as of the
Closing, shall have been delivered to the Purchaser.

 

(g)         Minimum Assets.  At the Closing, Sihitech and the Vendors will
certify to the Purchaser that on a consolidated basis, immediately prior to
closing, Sihitech will only have short- and long-term debt arising in the
ordinary course.

 

(h)         e-Channels SPA.  e-Channels SPA has been executed by the parties
thereto and approved by the Approval Authority of the PRC, and has become
effective.

 

ARTICLE X

INDEMNIFICATION

 

10.1                           Indemnification by Vendors and Individual
Shareholders.  Subject to the limitations set forth in Section 10.4, each of the
Vendors shall indemnify and hold harmless the Purchaser from and against, and
shall reimburse the Purchaser for, any Damages which may be sustained, suffered
or incurred by them, whether as a result of any Third Party Claim or otherwise,
and which arise from or in connection with or are attributable to the breach of
any of the representations or warranties or covenants by

 

31

--------------------------------------------------------------------------------


 

Sihitech, any Individual Shareholder or the Vendors contained in this Agreement.
 Indemnification pursuant to this Section 10.1 shall be the sole remedy of the
Purchaser with respect to any breach of the representations and warranties or
covenants by Sihitech, any Individual Shareholder or any Vendor contained in
this Agreement.  Each Vendor shall give prompt written notice to the Purchaser
of any Third Party Claims or other facts and circumstances known to them which
may entitle the Purchaser to indemnification under this Section 10.1.

 

10.2                           Indemnification by the Purchaser.  Subject to the
limitations set forth in Section 10.4, the Purchaser shall indemnify and hold
harmless each Vendor from and against, and shall reimburse each Vendor for, any
Damages which may be sustained, suffered or incurred by such Vendor, whether as
a result of Third Party Claims or otherwise, and which arise or result from or
in connection with or are attributable to the breach of any of the Purchaser’s
representations or warranties or covenants contained in this Agreement.  The
Purchaser shall give each Vendor prompt written notice of any Third Party Claims
or other facts and circumstances known to it which may entitle them to
indemnification under this Section 10.2.

 

10.3                           Notice, Etc.  A Party required to make an
indemnification payment pursuant to this Agreement (Indemnifying Party) shall
have no liability with respect to Third Party Claims or otherwise with respect
to any covenant, representation, warranty, agreement, undertaking or obligation
under this Agreement unless the Party entitled to receive such indemnification
payment (Indemnified Party) gives notice to the Indemnifying Party specifying
(i) the covenant, representation or warranty, agreement, undertaking or
obligation contained herein which it asserts has been breached, (ii) in
reasonable detail, the nature and dollar amount of any Claim the Indemnified
Party may have against the Indemnifying Party by reason thereof under this
Agreement, and (iii) whether or not the Claim is a Third Party Claim.  With
respect to Third Party Claims, an Indemnified Party (i) shall give the
Indemnifying Party prompt notice of any Third Party Claim, (ii) prior to taking
any action with respect to such Third Party Claim, shall consult with the
Indemnifying Party as to the procedure to be followed in defending, settling, or
compromising the Third Party Claim, (iii) shall not consent to any settlement or
compromise of the Third Party Claim without the written consent of the
Indemnifying Party (which consent shall not be unreasonably withheld or
delayed), and (iv) shall permit the Indemnifying Party, if it so elects, to
assume the exclusive defense of such Third Party Claim (including, except as
provided in the penultimate sentence of this Section, the compromise or
settlement thereof) at its own cost and expense.  If the Indemnifying Party
shall elect to assume the exclusive defense of any Third Party Claim pursuant to
this Agreement, it shall notify the Indemnified Party in writing of such
election, and the Indemnifying Party shall not be liable hereunder for any fees
or expenses of the Indemnified Party’s counsel relating to such Third Party
Claim after the date of delivery to the Indemnified Party of such notice of
election.  The Indemnifying Party will not compromise or settle any such Third
Party Claim without the written consent of the Indemnified Party (which consent
shall not be unreasonably withheld or delayed) if the relief provided is other
than monetary damages or such relief would have a material adverse effect on the
Indemnified Party.  Notwithstanding the foregoing, if the Indemnifying Party
elects to assume the defense with respect to any Third Party Claim,

 

32

--------------------------------------------------------------------------------


 

the Indemnifying Party shall have the right to compromise or settle for solely
monetary damages such Third Party Claim, provided such settlement will not
result in or have a Material Adverse Effect on the Indemnified Party.
 Notwithstanding the foregoing, the Party which defends any Third Party Claim
shall, to the extent required by any insurance policies of the Indemnified
Party, share or give control thereof to any insurer with respect to such Claim.

 

10.4                           Limitations.

 

(a)          No Vendor shall be required to indemnify the Purchaser under
Section 10.1 unless the aggregate of all amounts for which indemnity would
otherwise be due against them exceeds US$10,000.  Claims may be asserted once
the damages exceed US$10,000, and in no event the indemnification amount shall
exceed the Purchase Price.

 

(b)         The Purchaser shall not be required to indemnify any Vendor under
Section 10.2 unless the aggregate of all amounts for which indemnity would
otherwise be due against the Purchaser exceeds $10,000.  Claims may be asserted
once the damages exceed US$10,000, and in no event the indemnification amount
shall exceed the Purchase Price.

 

(c)          If a Third Party Claim subject to indemnification by any Vendor is
brought against Sihitech and Sihitech prevails in the defense thereof, such
Vendor shall not be required to indemnify Sihitech or the Purchaser with respect
to the costs of such defense, including attorneys’ fees.

 

(d)         In no event shall a claim for indemnification be made after the
second anniversary of the Closing Date.

 

10.5                           Adjustment to Purchase Price; Setoff.

 

(a)          Purchase Price.  Any indemnification payments made pursuant to
Sections 10.1 and 10.2 shall be deemed to be an adjustment to the Purchase
Price.  To the extent that any Vendor is obligated to indemnify the Purchaser
under the provisions of the Article X for Damages reduced to a monetary amount,
the Purchaser shall have the right to adjust any amount due and owing or to be
due and owing under any agreement with the Vendors, whether under this Agreement
or any other agreement between the Vendors and any of the Purchaser’s
affiliates, subsidiaries or controlled persons or entities.  To the extent that
the Purchaser is obligated to indemnify Sihitech or any Vendor after Closing
under the provisions of this Article X for Damages reduced to a monetary amount,
Sihitech or any Vendor after Closing shall have the right to decrease any amount
due and owing or to be due and owing under any agreement with the Purchaser,
whether under this Agreement or any other agreement between the Sihitech or the
Vendors and any of the Purchaser’s affiliates, subsidiaries or controlled
persons or entities.

 

33

--------------------------------------------------------------------------------


 

(b)         Holdback Amount.  Notwithstanding the foregoing, the Purchaser may
apply all or a portion of the Holdback Amount to satisfy any Claim for
indemnification pursuant to this Article X.  The Purchaser will hold the
Holdback Amount until final resolution of the Claim or dispute.  The Holdback
Amount is security for the indemnification obligations of the Vendors and is not
a limitation on the Damages recoverable or liquidated damages and such security
does not limit any other right of set off or recovery under this Agreement or at
law, whether pursuant to this Agreement or any other agreement of the Vendors.

 

ARTICLE XI

TERMINATION AND ABANDONMENT

 

11.1                           Methods of Termination.  The transactions
contemplated herein may be terminated and/or abandoned at any time but not later
than the Closing:

 

(a)          by mutual written consent of the Purchaser, Sihitech and the
Vendors;

 

(b)         (i) by the Purchaser if Sihitech or any Vendor amends or supplements
any Sihitech or Vendor schedule hereto in accordance with Section 8.4 hereof and
such amendment or supplement reflects a material adverse change in the condition
(financial or other), operations or prospects of Sihitech or the Sihitech
Business, as a whole or in part, after the date hereof, or (ii) by Vendors if
the Purchaser amends or supplements any the Purchaser Schedule hereto in
accordance with Section 8.4 hereof and such amendment or supplement reflects a
material adverse change in the condition (financial or other) or operations of
the Purchaser.

 

(c)          by either the Purchaser or the Vendors, if the Closing or the
closing for the acquisition of e-Channels by e-Channels BVI has not occurred by
May 31, 2006 (or such other date as may be extended from time to time by written
agreement of the Purchaser and Vendors); provided, however, that the right to
terminate this Agreement under this Section 11.1(c) shall not be available to
any Party that is then in breach of any of its covenants, representations or
warranties in this Agreement;

 

(d)         by the Vendors, (i) if the Purchaser shall have breached any of its
covenants herein in any respect or (ii) if the representations and warranties of
the Purchaser contained in this Agreement shall not be true and correct in all
material respects, at the time made, or (iii) if such representations and
warranties shall not be true and correct at and as of the Closing Date as though
such representations and warranties were made again at and as of the Closing
Date, except to the extent that such representations are made herein as of a
specific date prior to the Closing Date, and in any such event, if such breach
is subject to cure, the Purchaser has not cured such breach within 10 Business
Days of the Vendor’s notice of an intent to terminate;

 

34

--------------------------------------------------------------------------------


 

(e)          by the Purchaser, (i) if Sihitech or any Vendor shall have breached
any of the covenants herein in any respect or (ii) if the representations and
warranties of Sihitech or any Vendor contained in this Agreement shall not be
true and correct in all material respects, at the time made, or (iii) if such
representations and warranties shall not be true and correct at and as of the
Closing Date as though such representations and warranties were made again at
and as of the Closing Date, except to the extent that such representations are
made herein as of a specific date prior to the Closing Date, and in any such
event, if such breach is subject to cure, Sihitech or the Vendors have not cured
such breach within 10 Business Days of the Purchaser’s notice of an intent to
terminate.

 

11.2                           Effect of Termination.

 

(a)          In the event of termination and abandonment by the Purchaser or by
Vendors, or both, pursuant to Section 11.1 hereof, written notice thereof shall
forthwith be given to the other Party, and except as set forth in this Section
11.2, all further obligations of the Parties shall terminate, no Party shall
have any right against the other Party hereto, and each Party shall bear its own
costs and expenses.

 

(b)         Consequence of Termination.  If the transactions contemplated by
this Agreement are terminated and/or abandoned as provided herein:

 

(i)             each Party hereto will return all documents, work papers and
other material (and all copies thereof) of the other Party relating to the
Transfer contemplated hereby, whether so obtained before or after the execution
hereof, to the Party furnishing the same; and

 

(ii)          all confidential information received by either Party hereto with
respect to the business of the other Party hereto shall be treated in accordance
with Section 8.6 hereof, which shall survive such termination or abandonment.

 

ARTICLE XII

GENERAL PROVISIONS

 

12.1                           Expenses.  Except as otherwise provided herein,
all costs and expenses, including, without limitation, fees and disbursements of
Representatives, incurred in connection with the preparation of this Agreement
and the transactions contemplated hereby shall be paid by the Party incurring
such costs and expenses, whether or not the Closing shall have occurred.

 

12.2                           Notices.  All notices and other communications
given or made pursuant hereto shall be in writing and shall be deemed to have
been duly given or made as of the date delivered or mailed if delivered
personally or by nationally recognized courier or mailed by registered mail
(postage prepaid, return receipt requested) or by telecopy to the Parties

 

35

--------------------------------------------------------------------------------


 

at the following addresses (or at such other address for a Party as shall be
specified by like notice, except that notices of changes of address shall be
effective upon receipt):

 

The Vendors:

 

 

 

 

Shareholder #1

 

 

 

 

 

Address:

Room 312, Shunpinda Bus Terminal, 8 Chuangxin
Road, Beijing Changping Technology Park

 

 

Beijing, the PRC

 

Fax:

 +86 10 6442 1210

 

For the attention of:

 Peter Li

 

 

 

 

Shareholder #2

 

 

 

 

 

Address:

Room 305, Shunpinda Bus Terminal, 8 Chuangxin
Road, Beijing Changping Technology Park

 

 

Beijing, the PRC

 

Fax:

 +86 10 6442 1210

 

For the attention of:

 Peter Li

 

 

 

 

Beijing Sihitech Co., Ltd.

 

 

 

Address:

3rd Floor, Tower B,

 

 

Beijing Financial Trust Building

 

 

5 Anding Road, Chaoyang District,

 

 

Beijing 100029, the PRC

 

Fax:

 +86 10 6442 1210

 

For the attention of:

 Peter Li

 

 

 

The Purchaser:

 

 

 

 

Ahead Billion Venture Limited

 

 

 

Address:

TrustNet Chambers, P.O. Box 3444, Road Town,
Tortola, British Virgin Islands

 

Fax:

+86 21 6113 8580

 

For the attention of:

Chief Executive Officer

 

 

 

Individual Shareholders:

 

 

 

 

Address:

3rd Floor, Tower B,

 

 

Beijing Financial Trust Building

 

 

5 Anding Road, Chaoyang District,

 

 

Beijing 100029, the PRC

 

Fax:

+86 10 6442 1210

 

36

--------------------------------------------------------------------------------


 

 

For the attention of:

Hong Weidong

 

12.3                           Amendment.  This Agreement may not be amended or
modified except by an instrument in writing signed by the Parties.

 

12.4                           Waiver.  At any time prior to the Closing, either
Party may (a) extend the time for the performance of any of the obligations or
other acts of the other Party, (b) waive any inaccuracies in the representations
and warranties contained herein or in any document delivered pursuant hereto and
(c) waive compliance with any of the agreements or conditions contained herein.
 Any such extension or waiver shall be valid only if set forth in an instrument
in writing signed by the Party to be bound thereby.

 

12.5                           Headings.  The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

12.6                           Severability.  If any term or other provision of
this Agreement is invalid, illegal or incapable of being enforced by any rule of
law or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any Party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.

 

12.7                           Entire Agreement.  This Agreement and the
Schedules and Exhibits hereto constitute the entire agreement and supersede all
prior agreements and undertakings, both written and oral, between Sihitech,
Vendors and the Purchaser with respect to the subject matter hereof and, except
as otherwise expressly provided herein, are not intended to confer upon any
other person any rights or remedies hereunder.

 

12.8                           Benefit.  This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of the Parties.

 

12.9                           Governing Law.  This Agreement and the
relationship between the Parties shall be governed by, and interpreted in
accordance with, the laws of the PRC.

 

12.10                     Arbitration.  Any dispute, controversy or claim (a
Dispute) arising out of or in relation to this Agreement, including any question
regarding its existence, validity or termination, shall be resolved through
friendly consultations between the Parties.  If no resolution is reached within
twenty-two (22) Business Days from the date of notification by the Purchaser to
the Vendors or by any of the Vendors to the Purchaser that a Dispute has arisen,
then such Dispute shall be referred to arbitration.

 

If a Dispute is referred to arbitration, the Parties agree that they shall seek
to resolve the Dispute in accordance with this section 12.10 before pursuing any
other remedies available to them:

 

37

--------------------------------------------------------------------------------


 

(a)                                  The Parties shall submit the Dispute to
China International Trade Arbitration Committee, Shanghai Branch (CIETAC) to be
arbitrated according to its rules and regulations.

 

(b)                                 The arbitral tribunal shall be three (3)
arbitrators.  The Vendors shall jointly appoint one (1) arbitrator and the
Purchaser shall appoint one (1) arbitrator.  The two arbitrators shall be
selected within thirty (30) days after giving or receiving of the request for
arbitration.  The presiding arbitrator of the arbitral tribunal shall be
appointed by the two party-appointed arbitrators.  If the Vendors or the
Purchaser fails to appoint their respective Party-appointed arbitrator within
thirty (30) days after the date of commencement of the arbitration, the Chairman
of CIETAC shall make the appointment within the aforesaid restrictions.

 

(c)                                  The arbitration proceedings shall be
conducted in English.

 

(d)                                 The arbitration tribunal shall apply the
arbitration rules of CIETAC in effect on the date of the signing of this
Agreement. However, if such rules are in conflict with the provisions of the
previous paragraph of this section, including the provisions for appointing
arbitrators, the provisions of this section shall prevail.

 

(e)                                  The arbitral award shall be final and
binding on the Parties to the arbitration proceedings.  Such Parties shall
execute and perform the award and each Party to this Agreement hereby
irrevocably waives any right it may have to contest the validity of this
Agreement or the jurisdiction of the arbitrator to hear any reference to
arbitration to which this Agreement applies.  The Parties further hereby
expressly agree to waive any right they may have under applicable law to any
form of appeal against any arbitral award or of recourse to any court of law or
other judicial authority wherever situated.  The Parties expressly confirm that
any arbitral award rendered in proceedings conducted pursuant to this Agreement
shall be rendered in Shanghai and shall be enforceable in any court of competent
jurisdiction, including the courts of the PRC, pursuant to the provisions of the
United Nations Convention on the Recognition and Enforcement of Foreign Arbitral
Awards (New York, 1958).

 

(f)                                    The losing Party or Parties shall bear
the costs of the arbitration, unless the arbitral tribunal determines otherwise.

 

12.11                     Counterparts.  This Agreement may be executed in one
or more counterparts, and by the different Parties in separate counterparts,
each of which when executed shall be deemed to be an original but all of which
when taken together shall constitute one and the same agreement.

 

12.12                     Language.  This Agreement shall be written in both
English and Chinese.  Both versions shall be equally valid.  In case there is
any conflict between the two language versions, the English version shall
prevail.

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above.

 

BEIJING ZHANHENG JIYUAN
SOFTWARE TECHNOLOTIES CO.,
LTD.

 

AHEAD BILLION VENTURE
LIMITED

 

 

 

 

 

 

By:

 

 

 

By:

 

 

Name:

 

Name:

Title:

 

Title:

 

 

 

 

 

 

BEIJING XINYUAN TIANYU
TECHNOLOGIES CO., LTD.

 

INDIVIDUAL SHAREHOLDERS

 

 

 

 

 

 

By:

 

 

 

By:

 

 

Name:

 

Name:

Title:

 

Authorized Representative

 

 

 

 

 

 

BEIJING SIHITECH CO., LTD.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

39

--------------------------------------------------------------------------------


 

APPENDIX A

INDIVIDUAL SHAREHOLDERS

 

Shareholders’ Name

 

Contribution in Registered Capital
(RMB million)

 

 

 

 

 

Hong Weidong

 

9.5 (47.5%)

 

Wu Hong

 

3.6 (18%)

 

Wang Yanmei

 

0.9 (4.5%)

 

Liu Xin

 

0.5 (2.5%)

 

Fan Qinghua

 

0.8 (4%)

 

Zheng Chun

 

0.6 (3%)

 

Li Yuan

 

0.4 (2%)

 

Li Shixin

 

0.4 (2%)

 

Zhao Yiyong

 

0.3 (1.5%)

 

Li Feng

 

0.2 (1%)

 

Liu Wei

 

0.2 (1%)

 

Ma Gehua

 

1 (5%)

 

He Changqing

 

0.6 (3%)

 

Su Yong

 

1 (5%)

 

 

40

--------------------------------------------------------------------------------